Citation Nr: 0209599	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches and memory 
loss, to include as a residual of head injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to service connection for 
residuals of a head injury, to include memory loss and 
headaches.

This issue as well as the claim of entitlement to an 
evaluation in excess of 30 percent for PTSD was remanded by 
the Board in December 1999 for additional development.  
Thereafter, the veteran raised the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
By an April 2002 rating decision, the RO awarded the veteran 
a 100 percent schedular rating for his PTSD, effective from 
October 22, 1996, thereby effectively rendering moot the 
claim of entitlement to a TDIU.  VAOPGCPREC 6-99 (June 7, 
1999).


FINDINGS OF FACT

The veteran's chronic headaches and memory loss are not due 
to an injury or disease (not already service-connected) 
manifested during his active duty service, and are not 
otherwise related to such service. 


CONCLUSION OF LAW

Headaches and memory loss were not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 5107  
(West 1991 & Supp. 2001); 38 C.F.R. §  3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, report of examination for Social Security disability 
benefits, VA treatment records, and the reports of VA 
examinations conducted in January 1997 and August 1998 as 
well as September 2000 pursuant to the December 1999 Board 
remand.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  The Board further notes 
that no additional pertinent evidence has been identified by 
the claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for headaches and memory 
loss, to include as a result of head injury.  The discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

One of the veteran's main contentions is that he sustained a 
head injury during service that has resulted in headaches and 
memory loss.  In his original claim for service connection 
for headaches and memory loss, the veteran reported that, 
during hospitalization for malaria, he knocked himself out 
after falling from an upper barrack into a sand bag bunker.  
He further reported that, during this hospitalization, he 
experienced a temperature of 108 degrees.  In his November 
1997 notice of disagreement, the veteran stated that his 
headaches and memory loss are the result of brain damage 
caused by the 108 degree temperature.  Thereafter, in a 
January 1998 statement, the veteran recalled being "kicked a 
lot of times on [his] head" during an assault by fellow 
service members.  He stated that he experiences physical and 
mental impairment as a result of brain damage due to this 
assault.  

Review of the veteran's service medical records show that, in 
January 1971, he was hospitalized for malaria.  These records 
are silent with respect to the veteran being beaten, 
sustaining any head injury, or experiencing a temperature of 
108 degrees.  There is also no references to any chronic 
headache disorder during service or to problems with memory 
loss. 

The Board notes that the January 1997 report of VA 
examination for mental disorders reflects that the veteran 
reported a history of malaria during service.  The veteran 
further reported experiencing a temperature of 107 degrees 
and, while recuperating, sustaining a head injury as a result 
of falling from a second floor balcony.  The diagnoses 
include dissociative amnesia and history of cluster 
headaches.  The examination report includes the examiner's 
comment that there is a possibility that the veteran's 
amnesia episodes may be due to some form of head injury, 
which could include his malaria.  However, in view of the 
fact that the available service medical records make no 
reference to a head injury or a temperature of 107 degrees; 
the Board finds the examiner's comment too tenuous to 
establish that the veteran experiences amnesia as a result of 
his military service.  Moreover, in a subsequent report of VA 
medical examination for mental disorders, dated in September 
2000, the same examiner indicated that he had reviewed the 
veteran's records and concluded that he is "unable to 
develop a link between the veteran's experiences in Vietnam 
and his somatic complaints of headaches and paranoia and 
memory loss."

A September 2000 report of VA examination for neurological 
disorders reflects that the veteran's records were 
extensively reviewed in connection with this examination.  
The examination report shows that the veteran provided a 
history of sustaining head trauma as a result of being 
assaulted in service and experiencing a temperature of 108 
degrees during treatment for malaria.  It is further noted 
that the veteran reported experiencing headaches and memory 
loss since his treatment for malaria to the present.  The 
examination report reflects a diagnostic impression of 
cluster headaches, migraine headaches, and chronic daily 
headaches.  The examiner noted that there is no objective 
evidence in the record regarding a head injury while the 
veteran was in the military.  The examiner further noted that 
the veteran's headaches were not related to his service 
connected malaria or PTSD; rather, these headaches 
represented a genetic condition that affects a large portion 
of the population.  With regard to the claim of extremely 
high temperatures in connection with malaria, the examiner 
pointed out that only rarely is a temperature of 108 degrees 
survived and then only with objective neurologic  sequelae 
which were not found on examination of the veteran.  The 
examiner also commented that there was psychiatric disease 
that underlies much of the veteran's history and claimed 
memory loss.  Finally, the examiner concluded that there was 
no evidence of memory loss related to any neurological 
condition.  

The evidence of record also includes VA outpatient treatment 
reports, which show that the veteran continues to complain of 
headaches and memory loss, and a December 1998 report of 
medical examination for Social Security disability benefits, 
which notes that the veteran reported a history of having 
headaches since 1971.

Although the veteran has asserted that his headaches and 
memory loss are a result of inservice head trauma and/or a 
temperature in excess of 107 degrees, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  In this regard, the Court has 
determined that the veteran and other lay witnesses are 
competent to testify as to symptoms but are not competent to 
make a medical diagnosis or to establish an etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against a 
finding that the veteran's headaches and memory loss are 
related to his military service, except to the extent that 
the memory loss may be associated with his service-connected 
PTSD.  However, the Board is unable to find that he suffers 
from a separate memory loss disorder related to his period of 
active duty service.  There is also no supporting evidence of 
any head injuries during service, nor is there medical 
evidence supporting his assertions regarding temperature in 
the 107 to 108 degree range in connection with the inservice 
malaria. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

